Title: Benjamin Harrison to Virginia Delegates, 4 May 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
In Council May 4th. 1782.

I am much obliged to you for your favor by the last post; the intelligence is agreable tho’ there is no immediate prospect of arriving at the wished for period; yet it will come in time. Who is fully informed of their being in an error, will open their eyes.
We wish not to have the Military Stores in Boston sold, unless they will bring something near value; we shall want them hereafter and they may then be got at less expence from where they now are than they can be [by] land carriage from any of the Iron works in this country. I am extreemly sorry I had not the pleasure of seeing the Chevalier whilst in Virginia. I was so extreemly lame that I could not wait on him, as I most certainly should have done if I had been well, and I had such repeated information of his coming up, that I did not write to him, expecting to see him every hour for ten days.
Will one of you Gentlemen please to make an apology to him for me and assure him that I am extreemly mortified at not seeing him here. I am with great respect &c.
